United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Medway, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John DeGeneres, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1458
Issued: February 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 25, 2019 appellant, through counsel, filed a timely appeal from a January 3, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant timely requested oral argument before the Board. By order dated February 3, 2020, the Board exercised
its discretion and denied the request as the matter could be adequately addressed based on a review of the case record.
Order Denying Oral Argument, Docket No. 19-1458 (issued February 3, 2020).

ISSUE
The issue is whether appellant has met his burden of proof to establish a bilateral hip
condition causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On November 20, 2017 appellant, then a 50-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed bilateral hip osteoarthritis as a result of
repetitive employment duties over the course of 18 years while in the performance of duty. He
first became aware of his condition and of its relationship to factors of his federal employment on
July 20, 2017. Appellant did not stop work.
In a June 6, 2017 narrative statement, appellant described his employment duties for the
employing establishment over the course of 18 years since his employment began in 1999. He
described his work duties in various positions he held which included walking six to eight miles
per day while carrying a satchel weighing up to 35 pounds and parcels weighing up to 70 pounds,
standing, bending, squatting, reaching, stooping, twisting, pivoting, lifting, pushing, pulling, going
up and down hundreds of stairs and curbs per day, and getting in and out of his postal vehicle about
250 to 300 times per day. Appellant further estimated slipping, tripping, stumbling, or falling at
least a dozen times each winter month. He reported that the rigorous physical activities from his
employment duties caused his bilateral hip condition and arthritis.
A September 14, 2014 magnetic resonance imaging (MRI) scan of the lumbar spine was
submitted which indicated mild degenerative changes.
Physical therapy notes dated September 29 through November 4, 2016 discussed plans to
improve hip and lumbar flexibility and strength.
In a progress note dated February 21, 2017, Dr. David Blaustein, a Board-certified
physiatrist, indicated that appellant’s job involved repetitive twisting, bending, and lifting, which
could contribute to his low-grade back pain with some radiation into the right lower extremity that
seemed more mechanical/myofascial in nature.
An x-ray report dated March 28, 2017 demonstrated mild degenerative changes of
appellant’s right hip with associated joint space narrowing and similar features in the partially
imaged left hip. X-ray reports dated April 19, 2017 indicated that appellant’s joint spaces
remained relatively stable when compared to the nonweight-bearing images from March 28, 2017,
noting mild degenerative changes of both hips.
In a May 29, 2017 note, Dr. Justin W. Kung, a Board-certified radiologist, reviewed
radiographs of appellant’s bilateral hips taken on April 19, 2017 and noted both femoroacetabular
joint space measuring 2.0 millimeters (mm) indicating moderate degenerative changes.
In a report dated July 20, 2017, Dr. George P. Whitelaw, a Board-certified orthopedic
surgeon, described appellant’s employment duties over the course of 18 years while working for
the employing establishment. He noted review of pertinent medical records and indicated that
beginning in 2014, appellant was treated for right hip pain and in September 2016, he subsequently
2

reported a similar left hip pain. Dr. Whitelaw diagnosed degenerative osteoarthritis of both hips
with 2.0 mm of femoroacetabular compartment joint space. He opined that appellant’s bilateral
hip osteoarthritis was likely permanently aggravated and accelerated by his work activities which
included lifting, walking and climbing on a repeated basis as a letter carrier for 18 plus years.
Appellant further opined that appellant’s employment duties accelerated his arthritis because of
his continuous walking, stooping, squatting, lifting, and bending. Dr. Whitelaw indicated that
appellant’s medical records objectively supported his conclusion that the high impact loading work
activities engaged by appellant contributed to the development and progression of his arthritis. He
explained that appellant’s work activities caused a permanent aggravation of his osteoarthritis as
his loss of cartilage space was irreversible and would not regrow. Dr. Whitelaw explained that the
cartilage of both hips was degraded by 2.0 mm to its prior condition and once the cartilage loss
was aggravated in the biological and physical process described, the condition of the joint would
never go back to any prior level of severity as it was forever and permanently deteriorated. He
opined that the 18 years of physical activity from appellant’s employment duties accelerated his
arthritis because of the continuous walking, stooping, squatting, lifting, and bending.
Dr. Whitelaw further noted that the 18 years of carrying mail hastened his osteoarthritis, which
would not have progressed as early and as fast as it did. He discussed the mechanism of injury by
stating that arthritis is a loss of articular cartilage surface. Dr. Whitelaw reported that impact
loading resulting from repeated local stresses causes and accelerates the progression of arthritis
through a process of chronic inﬂammation. Appellant’s employment duties as a letter carrier
required constant and repetitive walking, standing, squatting, stooping, climbing, bending, lifting,
carrying, stair climbing, and twisting activities. These impact loading activities exerted repeated
local stresses to his lower extremities and the arthritis was caused by a well-described
biological/chemical process where excessive impact loading and repeated local stresses on the
cartilage surface result in chronic inﬂammation. Dr. Whitelaw noted that the inﬂammation
resulted in chemical changes within the cartilage, most signiﬁcantly the loss of proteoglycans
which was signiﬁcant because proteoglycans were responsible for cartilage resilience. With less
resilience, the cartilage became more susceptible to the wear and tear of the impact loading
activities, which in turn resulted in an accelerated loss of articular cartilage as a result of those
activities. Dr. Whitelaw noted that this process was evident in appellant’s history and examination,
and was evidenced by his medical records and radiology studies demonstrating the cartilage loss
to which his work activities certainly contributed. He further explained that, while other factors
such as age and obesity may also contribute to the arthritic process, these other factors tended to
enhance, and did not detract, from the substantial contribution that repetitive impact loading
activities had on the condition.
Dr. Whitelaw concluded that there was no doubt that the high impact loading work
activities engaged by appellant contributed to the development and progression of his arthritis
through the process described above. Appellant’s medical records objectively supported this
conclusion as they showed that during the time period that he was engaged in high impact loading
activities, his arthritis presented and progressed. He reported that causation was established, that
even if work factors were a nonexclusive, minor, and insubstantial contributor to his medical
condition, the duration of and extent of his high impact loading activities deﬁnitively established
the causal relationship in this case.
By development letter dated January 12, 2018, OWCP informed appellant that the evidence
of record was insufficient to support his claim. It advised him of the medical and factual evidence

3

needed and provided him with a questionnaire for completion. OWCP afforded appellant 30 days
to submit the necessary evidence. In another development letter of even date, it requested that the
employing establishment provide comments pertaining to appellant’s alleged occupational disease
claim.
In a January 26, 2018 statement from the employing establishment, the postmaster related
that appellant’s daily duties included: one to two hours of standing, twisting, and bending setting
up the route; six to seven hours of driving; four to five hours of walking from a vehicle to a mail
box; two hours of driving up to mailboxes without exiting the vehicle by delivering to the box on
the post; six to seven hours of twisting to gather mail for delivery at each address; and four to five
hours of walking up and down stairs (approximately 800 to 900 stairs). She did not believe that
appellant walked six to eight miles a day as he only had to walk from the vehicle to the mailbox
for four to five hours per day. The postmaster noted that appellant had in the past carried a satchel
weighing up to 35 pounds, but the route he had been on since December 2016 did not have a park
and loop area requiring him to carry a satchel. She also noted that carriers were required to lift up
to 70 pounds, which was an occasional package from the truck to the front door of the residence.
The postmaster reported that appellant was required to lift trays of mail from the back of the vehicle
to the front for loading, but during the course of the day, he only carried the amount of mail for
one delivery at a time.
By letter dated January 31, 2018, counsel argued that Dr. Whitelaw’s July 20, 2017
medical report established that appellant’s bilateral hip osteoarthritis was causally related to his
federal employment duties. He further noted additional evidence submitted in support of
appellant’s claim.
In a January 31, 2018 narrative statement, appellant responded to OWCP’s questionnaire
and related that he did not engage in any sports or recreational activities outside of his federal
employment. He further submitted additional medical reports in support of his claim including
physical therapy notes dated July 9 through September 23, 2014, x-ray reports of the lumbosacral
spine dated July 17 and 24, 2014, an undated lower limb questionnaire, and progress notes dated
June 12, 2014 through June 15, 2017 documenting treatment for his condition. A position
description for a city carrier was also submitted.
By decision dated May 7, 2018, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish that his diagnosed bilateral hip osteoarthritis
condition was causally related to the accepted factors of his federal employment, which included
lifting, walking, and climbing. It noted that Dr. Whitelaw’s opinion was speculative as he opined
that appellant’s condition was likely caused or aggravated by his employment duties.
On May 16, 2018 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative. A hearing was held on October 25, 2018 during which appellant testified
in support of his occupational disease claim.
In an October 31, 2018 narrative statement, appellant responded to the postmaster’s
statement. He reported that she failed to discuss the other routes that he had been assigned for 15
years prior to changing routes in December 2016. Appellant reported that he was not solely
attributing his current duties to his condition, but rather that the various employment duties he

4

performed over the course of 18 years cumulatively contributed to his condition. He explained
that, over the span of his entire career, his routes involved around 500 deliveries per day, walking
six to eight miles per day, going up and down hundreds of stairs and curbs a day, and lifting,
carrying, and delivering hundreds of pounds of mail and parcels per day on foot in all kinds of
weather and over all kinds of terrain. Appellant also estimated getting in and out of his vehicle
approximately 250 to 300 times per day over the span of his career. He further noted that the
employing establishment omitted the fact that he cased mail for one to two hours per day which
involved standing on his feet the entire time, bending at the hips, knees, and back, squatting,
reaching, walking, stooping, and a lot of twisting and pivoting on his feet to get the mail and
parcels ready to deliver.
In a November 19, 2018 note, Dr. Whitehead responded to OWCP’s May 7, 2018 decision
which found that his prior report was speculative. He reported that all of his opinions from his
July 20, 2017 report were based on a reasonable degree of medical certainty. Dr. Whitehead
further asserted that appellant’s work activities as a letter carrier aggravated and hastened his
arthritis and he reconfirmed his prior opinion with the highest degree of medical conﬁdence that
appellant’s employment duties caused his bilateral hip osteoarthritis.
In a statement dated November 14, 2018, the postmaster indicated that appellant had been
employed at the Natick post office from 1999 until he came to the Medway post office in 2007.
She noted that the Medway office was small with six routes and only one route required walking.
The postmaster indicated that while employed from 2007 to 2016 in Medway, appellant was only
required to deliver a route that required walking once a week, unless another carrier was on
vacation or out sick. She noted that the other routes had no walking other than to dismount from
the truck to the house.
By decision dated January 3, 2019, OWCP’s hearing representative affirmed the May 7,
2018 decision finding that the medical evidence of record failed to establish that appellant’s
bilateral hip osteoarthritis was causally related to the accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

5

to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, appellant’s burden of proof requires submission of the following: (1) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.7
In an occupational disease claim, rationalized medical opinion evidence is required to
establish causal relationship.8 The opinion of the physician must be based on a complete factual
and medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment incident.9 This medical opinion must include an accurate history of the
employee’s employment injury and must explain how the condition is related to the injury. The
weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.10
ANALYSIS
The Board finds that this case is not in posture for decision.
In medical reports dated July 20, 2017 and November 19, 2018, Dr. Whitelaw opined that
appellant’s employment duties as a letter carrier over the course of 18 years contributed to and
accelerated his bilateral hip osteoarthritis. He discussed appellant’s medical history, reviewed
diagnostic reports, provided findings on physical examination, and explained how appellant’s
employment factors physiologically caused his bilateral hip osteoarthritis.

5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7
C.M., Docket No. 19-0264 (issued December 19, 2019); see Roy L. Humphrey, 57 ECAB 238, 241 (2005). Ruby I.
Fish, 46 ECAB 276, 279 (1994).
8

See 20 C.F.R. § 10.110(a); M.M., Docket No. 18-1366 (issued February 27, 2019); John M. Tornello, 35 ECAB
234 (1983).
9

S.S., Docket No. 18-1488 (issued March 11, 2019).

10

S.H., Docket No. 17-1660 (issued March 27, 2018); James Mack, 43 ECAB 321 (1991).

6

Dr. Whitelaw discussed the mechanism of injury for this occupational disease claim.11 He
defined arthritis as a failure and loss of articular cartilage surface, explaining that the progression
of arthritis was accelerated through a biological/chemical process that occurs by which excessive
impact loading and repeated local stresses which caused mechanical stresses on the cartilage
surface, resulting in chronic inﬂammation. This inﬂammation resulted in an accelerated loss of
articular cartilage in the affected areas, in this case in the lower extremities. Inﬂammation resulted
in a chemical change within the cartilage as it activated degradative enzymes which caused the
loss of the proteoglycans. Dr. Whitelaw noted that this loss of proteoglycans was signiﬁcant
because, among other reasons, proteoglycans are responsible for cartilage resilience. He explained
that loading and local stresses arising from appellant’s repetitive motion activities such as knee
bending, kneeling, lifting, climbing, stooping, twisting, squatting, and carrying contributed to the
development and progression of appellant’s accelerated loss of articular cartilage and his bilateral
hip osteoarthritis. Dr. Whitelaw indicated that appellant’s medical records contained objective
support for causal relationship between his longstanding heavy labor work activities and his
bilateral hip osteoarthritis.
In the January 3, 2019 decision, OWCP’s hearing representative took issue with
Dr. Whitelaw’s reports noting that there was no objective evidence that the osteoarthritis had
accelerated. The Board notes that appellant has provided medical reports and studies dating back
to 2014 which document the progression of his condition. The Board further notes that appellant
has established the described repetitive employment duties over the course of his 18-year career
as he is claiming an occupational disease as a result of his employment as a letter carrier. Thus,
Dr. Whitelaw had an accurate history based on a cumulative description of the various duties
performed beginning in 1999 at the start of his employment.
The Board finds that the medical evidence of record is sufficient to require further
development of the case record.12 It is well established that proceedings under FECA are not
adversarial in nature and while the claimant has the burden of establishing entitlement to
compensation, OWCP shares responsibility in the development of the evidence to see that justice
is done.13
The Board notes that Dr. Whitelaw provided an opinion based on examination findings.
Additionally, his opinion is not contradicted by any substantial medical or factual evidence of
record.14 The Board finds that the opinion of Dr. Whitelaw is sufficient to require further
development of the medical evidence.15

11

See L.H., Docket No. 17-0947 (issued March 8, 2018).

12

C.T., Docket No. 16-1222 (issued March 9, 2017).

13

A.P., Docket No. 17-0813 (issued January 3, 2018); Phillip L. Barnes, 55 ECAB 426 (2004).

14

J.G., Docket No. 18-1484 (issued June 14, 2019); L.R., Docket No. 12-0239 (issued August 17, 2012).

15

J.W., Docket No. 19-1201 (issued November 8, 2019); L.D., Docket No. 09-1503 (issued April 15, 2010).

7

The Board will remand the case for further development of the medical evidence.16 On
remand OWCP should prepare a statement of accepted facts and route the case file and appellant
to an appropriate Board-certified physician to obtain a rationalized opinion as to whether
appellant’s bilateral hip osteoarthritis is causally related to his federal employment duties, directly
or through aggravation, precipitation, or acceleration.17 Following this and any other further
development deemed necessary, OWCP shall issue a de novo decision on appellant’s occupational
disease claim.18
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 3, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: February 10, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

C.W., Docket No. 17-1293 (issued February 12, 2018).

17

X.V., Docket No. 18-1360 (issued April 12, 2019); P.A., Docket No. 09-0319 (issued November 23, 2009).

18

S.W., Docket No. 18-0119 (issued October 5, 2018).

8

